2016 IL App (3d) 160010

                                 Opinion filed June 9, 2016
     _____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                      2016

     In re K.I.,                                        )      Appeal from the Circuit Court
                                                        )      of the 10th Judicial Circuit,
             a Minor                                    )      Peoria County, Illinois,
                                                        )
     (The People of the State of Illinois,              )
                                                        )
             Petitioner-Appellee,                       )      Appeal No. 3-16-0010
                                                        )      Circuit No. 12-JA-61
             v.                                         )
                                                        )
     Torie I.,                                          )      Honorable
                                                        )      Albert L. Purham, Jr.,
             Respondent-Appellant).                     )      Judge, Presiding.

     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Justices Carter and McDade concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                   OPINION

¶1           Respondent, Torie I., appeals from the judgment of the circuit court finding her to be an

     unfit parent of her minor child, K.I., under section 1(D)(m)(ii) of the Adoption Act (750 ILCS

     50/1(D)(m)(ii) (West 2012)) and terminating her parental rights. Respondent claims that the trial

     court's finding that she failed to make reasonable progress toward the return home of her child

     within the relevant nine-month period was against the manifest weight of the evidence. She also
     argues that the trial court abused its discretion in (1) admitting respondent's counseling records,

     (2) denying her motion for payment of expert witness fees, (3) refusing to find that the State

     violated discovery, (4) allowing the foster mother to testify at the best interest hearing, and (5)

     terminating her parental rights without finding that the State had proved termination was in K.I.’s

     best interest by a preponderance of the evidence. We affirm.

¶2                                                FACTS

¶3          In March 2012, the State filed a petition for adjudication of wardship of K.I., born on

     September 10, 2009. The State alleged that K.I. was neglected due to an injurious environment

     in that (1) respondent mother was previously indicated for substantial risk of physical injury and

     injurious environment by neglect and a safety plan had been implemented, (2) respondent had a

     substance abuse problem which included cannabis use and had sporadic drug drops, (3)

     respondent’s completed drug drops tested positive for cannabis with the last one being on

     February 16, 2012, (4) mother had mental health problems and had not been consistent in taking

     medication or attending mental health services, and (5) mother had a history of domestic

     violence in relationships and had failed to complete a program.

¶4          On May 3, 2012, respondent appeared in court and stipulated to the allegations contained

     in the petition. On May 31, 2012, the trial court adjudicated the minor neglected and scheduled a

     dispositional hearing for a later date. The adjudication order listed the finding of neglect as

     “mother’s substance abuse and mental health issues; offered many services and does not take

     advantage of same; continuous use [of] marijuana.”

¶5          Prior to the dispositional hearing, Danielle Stanley of Children’s Home Association of

     Illinois (Children’s Home) submitted an integrated assessment report to the court.          In the

     assessment, Stanley reported that respondent went to live with her maternal grandparents, Lynne


                                                     2
     and Michael I., when she was 5 weeks old, and she was later adopted by them. Respondent had

     been diagnosed with bi-polar disorder and an explosive disorder. She had been referred to a

     counselor but did not continually utilize the service or take her medication. When Lynne and

     Michael I. learned respondent was pregnant, they kicked her out of their home. Before K.I. was

     born, they allowed her to return. After the birth of K.I., respondent’s grandparents helped care

     for him.

¶6          In March of 2011, respondent was homeless and attempting to care for K.I. without

     housing. On March 28, 2011, a safety plan was implemented and K.I. was placed with Lynne

     and Michael I. After the court case was opened, Lynne and Michael I. said they were not willing

     or able to continue to care for K.I. The decision was made to recommend that the Department

     of Children and Family Services (DCFS) be awarded guardianship of the child. The report

     concluded that due to respondent’s lack of participation in services, the prognosis for the family

     was “guarded.”

¶7          Based on her assessment, Stanley made several recommendations, including that

     respondent (1) participate in and complete random drug screenings and complete drug and

     alcohol assessments, (2) participate in and complete individual counseling to address anger

     issues, (3) make and attend appointments with her medical provider to ensure that she has the

     mental health medication that she needs, and (4) seek and maintain housing for herself and K.I.

¶8          On June 14, 2012, the court entered its dispositional order removing custody and

     guardianship of K.I. from respondent and placing it with DCFS. The court ordered respondent to

     (1) cooperate with DCFS and its designees and sign all necessary release forms, (2) obtain a drug

     and alcohol assessment and follow treatment recommendations, (3) submit two random drug

     tests per month, (4) complete a psychological evaluation and follow all recommendations made


                                                     3
       in that report, (5) participate in and complete parenting classes and domestic violence classes,

       and (6) successfully participate in mental health assessments and treatment recommendations

       and take all medications as prescribed.

¶9             The first permanency review hearing was held on December 6, 2012. DCFS filed a client

       service plan indicating that respondent had enrolled in outpatient substance abuse treatment. The

       plan also indicated that respondent was scheduled for a psychological evaluation on November 7,

       2012. She had completed a mental health assessment and no diagnosis was made. The trial

       court found that respondent had made some recent efforts and had shown improvement but had

       not made reasonable efforts toward the return of K.I. The permanency goal was set as return

       home.

¶ 10           The June 6, 2013, permanency review hearing report referred to a psychological

       evaluation conducted by Dr. Rudolf G. Breitmeyer of the Antioch Group and stated “[p]lease see

       previous attachments submitted to the court for recommendations.” The evaluation had been

       previously submitted to the court.        It listed several recommendations, including that (1)

       respondent needs to be involved in individual therapy to help her gain insight into her own

       personal behavior, (2) individual therapy should also focus on abandonment and relationship

       issues, (3) as part of the individual therapy, parenting issues also need to be addressed, and (4) a

       reality therapy approach should be used in individual therapy sessions to enhance respondent’s

       judgment and decision making skills.

¶ 11           Following the June 6, 2013, and December 5, 2013, permanency review hearings, the

       permanency goal was changed to substitute care pending termination of parental rights based on

       respondent’s continued use of marijuana. The hearing report submitted for the August 7, 2014,

       permanency review hearing indicated that respondent had been in residential treatment for


                                                        4
       substance abuse from December 20, 2013, to February 11, 2014. However, the report showed

       that since she was released from the treatment center in February, she had missed several random

       drug tests and that three drops tested positive for marijuana (C. 183).

¶ 12          On February 4, 2015, the State filed a petition to terminate respondent’s parental rights.

       Count I of the petition alleged that pursuant to section 50/1(D)(m)(ii) of the Adoption Act

       respondent failed to make reasonable progress toward the return home of K.I. between December

       1, 2013, and September 1, 2014. Respondent failed to appear, and the court entered a default

       judgment against her. Two weeks later, respondent appeared and requested that counsel be

       appointed to represent her. The court granted the State's motion to vacate and appointed counsel.

       Respondent later appeared represented by court-appointed counsel and denied count I of the

       termination petition.

¶ 13          The adjudication on the petition began on August 12, 2015. At that time, the State

       presented its list of exhibits and witnesses. Respondent objected to the State introducing any of

       the exhibits or witnesses on the list on the basis that the list had not been previously disclosed.

       Specifically, counsel for respondent objected to the State’s intention to call Christopher Black, a

       Children’s Home caseworker who had formerly been assigned to the case. The trial court denied

       respondent’s motion and ruled that the State’s witnesses could testify.

¶ 14          The State then moved to admit its exhibits. Respondent objected to the admission of

       several exhibits, including State’s Exhibit No. #3, which contained her counseling records from

       Children’s Home and her psychological evaluation completed by Dr. Breitmeyer. Respondent

       argued that State’s Exhibit No. #3 contained hearsay and did not fall within the business records

       exception because the records were prepared in anticipation of court proceedings. The trial court

       denied respondent’s motion and admitted the exhibit.


                                                        5
¶ 15          The State then called Black, who testified that he was respondent’s caseworker from

       December 1, 2013, through May 2014. During that time, respondent was required to submit to

       random drug drops, undergo drug treatment, and seek counseling. Respondent participated in an

       inpatient drug treatment program at White Oaks Rehabilitation Center (White Oaks).

       Respondent was required to follow any recommendations from the program and continue to

       submit to random drug drop screenings. Black could not recall any specific recommendations

       from the White Oaks program but noted that respondent was only sporadic in her completion of

       drug drops and continued to have drug tests that tested positive for marijuana. He testified that

       the agency continued to pay for the random drug drops even after December of 2013 when the

       goal was changed to substitute care pending termination. As for counseling, Black testified that

       respondent met with a counselor after she was released from White Oaks but was eventually

       discharged due to "lack of engagement."

¶ 16          The adjudicatory hearing resumed two weeks later. Prior to calling the first witness,

       respondent moved for a continuance and for approval of funds for payment of expert witness

       fees. Counsel asked for a continuance to allow the county to pay for an expert witness from the

       Cook County Medical Examiner's office and a new date to begin respondent's case at the

       conclusion of the State's case. Respondent requested that the county pay for a forensic expert

       who could review the toxicology reports and testify to the significance of the drug drops. She

       stated that the expert could testify by phone for a fee of $1,000.          The trial court denied

       respondent's motion, finding that the law did not entitle her to an expert witness paid for by the

       county in a civil proceeding. Further, the court found that the issues relating to the reliability of

       the drug tests were not relevant as to whether respondent made reasonable progress during the

       nine-month period set forth in the petition.


                                                        6
¶ 17          The State called its second witness, Michelle Roberts, a caseworker with Children’s

       Home. She stated that she was respondent’s caseworker from May of 2014 through September

       1, 2014. During those four months, respondent was ordered to complete monthly visits, drug

       drops, outpatient treatment and counseling, and find stable housing and employment.

       Respondent was supposed to complete three random drug drops each month. During the time

       period Roberts was assigned to her case, respondent completed one drug drop. In addition,

       Roberts never received documentation from respondent that she had received outpatient services

       after she finished inpatient services at White Oaks and relapsed on marijuana.

¶ 18          Roberts also testified that respondent and K.I. had monthly visitation between May and

       September of 2014. Respondent missed the August visit. Roberts stated that during the visits,

       respondent did not ask about K.I.'s medical doctor’s appointments or his educational

       development, nor did she bring any clothes or toys for K.I.

¶ 19          After Roberts’ testimony, the State rested.   Respondent did not present any evidence in

       support of her case.

¶ 20          In closing, the State referenced respondent’s records from White Oaks that were

       contained in State’s Exhibit No. #2. According to those records, respondent received inpatient

       treatment during the relevant period, but her treatment was not successful. Drug drop records

       further revealed that respondent tested positive for marijuana on December 20, 2013; December

       29, 2013; January 8, 2014; January 15, 2014; January 18, 2014; and February 2, 2014.

       Respondent passed a drug test on January 22, 2014.

¶ 21          Next, the State presented records from Forte Laboratories which showed multiple missed

       drug tests and failed drug tests from February 2014 through August of 2014. Respondent missed

       tests on February 21, 2014; March 31, 2014; April 8, 17, and 29, 2014; May 6, 16, and 21, 2014;


                                                       7
       June 3, 12 and 24, 2014; July 8 and 18, 2014; and August 1, 12, and 21, 2014. The lab also

       recorded failed drug tests on February 24 and 25, 2014; March 20, 2014; and July 23, 2014.

¶ 22          Counsel for respondent argued that the State failed to show that respondent used

       marijuana knowingly, that she used marijuana in excess, or that there was a relationship between

       the missed or positive drops and her parenting ability.

¶ 23          In its closing statement, the GAL argued that respondent was under court order to

       perform drug drops and refrain from substance use and that she failed to show reasonable

       progress in that area. The GAL also noted that respondent had been referred to a counselor but

       was eventually discharged for lack of engagement. She asked the court to find that all counts of

       the petition had been proven.

¶ 24          The trial court noted that respondent had only completed three out of seven counseling

       sessions during the relevant nine-month period and that, due to the limited number of sessions,

       the therapist was unable to complete a mental health assessment or a treatment plan. The court

       found that one of the primary issues of concern was respondent's continued use of cannabis. It

       noted the negative consequences that had resulted from respondent’s drug use, such as requiring

       DCFS intervention, losing her son, being kicked out of her home, and dropping out of high

       school. The court then reviewed the numerous missed drug drops and failed drug tests, giving

       particular note to the positive results since she completed treatment at White Oaks in February

       2014. It stated that substance abuse was one of the issues that originally brought the case to the

       court's attention and that cannabis affected not only respondent's parenting ability but her life.

       The trial court concluded that respondent was not close to having K.I. returned to her care and

       that the State had proven its case by clear and convincing evidence.




                                                        8
¶ 25          Prior to the best interest hearing, Melissa Shaw, a caseworker for Children's Home,

       submitted her report to the court. She also testified at the best interest hearing held on November

       25, 2015. She stated that since she was assigned K.I.'s case in July of 2015, she had not made

       any referrals for respondent because the goal had been changed to substitute care pending

       termination. During supervised visitations between respondent and K.I., Shaw observed that K.I.

       did not initiate affection. She stated that K.I. does not have a strong bond with respondent and

       does not consider her as his mother.

¶ 26          Shaw reported that, by contrast, K.I. has a strong bond with his foster family. K.I. was

       placed with his foster family shortly after he turned three and has lived with them for three years.

       The foster home is in good repair and adequately sized. K.I.'s foster parents take him to his

       regularly scheduled medical exams and immediately address any medical issues. The foster

       family also provides for K.I.'s physical safety and welfare with food, shelter and clothing. K.I. is

       particularly affectionate with his foster mother, and he turns to her for comfort. He tells both his

       foster mother and father that he loves them. K.I. is also developmentally on target for his age.

       He attends kindergarten and is doing well. Shaw reported that K.I. enjoys school and was

       excited to attend on a daily basis.

¶ 27          Shaw admitted that K.I. is African American and lives with a Caucasian foster family.

       Shaw acknowledged that there is a preference to place children in foster homes with similar

       racial backgrounds but noted that it is a preference and not a requirement. K.I.'s foster parents

       have friends who are African American with whom K.I. interacts, and they have familiarized

       themselves with his cultural background. The foster family attends African American social and

       educational events within the community.




                                                        9
¶ 28          Shaw's report further indicated that K.I. expressed his wish to stay with his foster family.

       He has four foster siblings whom he loves. The foster family also supports K.I.'s continued

       relationship with his maternal grandfather and arranges visits with him every other weekend.

       K.I. has a strong bond with his maternal grandfather and the foster parents intend to continue that

       relationship if they adopt K.I.

¶ 29          At the conclusion of her report, Shaw recommended termination of respondent's parental

       rights, noting that K.I deserved to have permanency which respondent is unable to provide. The

       report concluded that the family loves K.I. "very much" and that placement in the foster home

       would be the least disruptive arrangement for K.I.

¶ 30          Respondent testified on her own behalf. She stated that she went to inpatient substance

       abuse treatment from December 20, 2013, through February 11, 2014.               She successfully

       completed inpatient treatment, had a job, and had housing.         She did not attend outpatient

       treatment after leaving White Oaks because she did not think she needed to go to outpatient

       treatment. She further testified that she failed to appear for her drug drop because Children’s

       Home stopped paying for them sometime in 2014.

¶ 31          Respondent was not surprised by Shaw's testimony that K.I. does not ask for her because

       respondent only gets to see him once a month and he is only six years old. She testified that he

       does seem excited to see her during their visits, and when she tells him that she loves him, he

       says it back. She stated that she is unable to have more children and that she can provide a home

       for her son.

¶ 32          At the conclusion of the hearing, the GAL informed the court that the foster mother

       wished to make a statement. Respondent objected "to any narrative style of testimony." The

       court responded that she had a right to address the court and asked her to come forward. The


                                                       10
       foster mother introduced herself, and the GAL asked a few general questions. The foster mother

       then gave a brief narrative statement to the court describing K.I.'s bond with her family and

       explaining their strong desire to adopt him.            Counsel for respondent objected during her

       statement and her objection was overruled. The trial court then gave counsel the opportunity to

       question the foster mother, but she declined.

¶ 33           After hearing the evidence and considering the best interest report, the trial court found

       that it was in K.I.'s best interest to terminate respondent's parental rights. The court stated:

               "As I look at each of these factors that I've talked about, I hereby terminate the

               parental rights of [respondent] and Harvey H. and fathers unknown. I find that

               this is in the minor's best interest. I appoint DCFS as guardian of the minor with

               the right to concept [sic] to adoption."

¶ 34                                                ANALYSIS

¶ 35                                                      I

¶ 36           Respondent first argues that the trial court erred in finding she was unfit for failing to

       make reasonable progress toward the return of K.I. from December 1, 2013 to September 1,

       2014.

¶ 37           Parental rights may be involuntarily terminated where (1) the State proves, by clear and

       convincing evidence, that a parent is unfit pursuant to grounds set forth section 1(D) of the

       Adoption Act, and (2) the trial court finds that termination is in the child's best interests. 750

       ILCS 50/1(D) (West 2012); In re Donald A.G., 221 Ill. 2d 234, 244 (2006). The State is not

       required to prove every ground it has alleged for finding a parent unfit. In re Gwynne P., 215 Ill.
2d 340, 349 (2005). "A parent's rights may be terminated if even a single alleged ground for

       unfitness is supported by clear and convincing evidence." Id.


                                                          11
¶ 38          Pursuant to the Adoption Act, a parent is unfit if he or she failed "to make reasonable

       progress toward the return of the child to the parent during any [nine]-month period following

       the adjudication of neglected or abused minor."          750 ILCS 50/1(D)(m)(ii) (West 2014).

       Reasonable progress under section 1(D)(m)(ii) requires "demonstrable movement toward the

       goal of reunification." In re C.N., 196 Ill. 2d 181, 211 (2001). On review, the trial court's fitness

       determination will not be disturbed unless it is against the manifest weight of the evidence.

       Gwynne P., 215 Ill. 2d at 354. A court's decision is against the manifest weight of the evidence

       where the opposite conclusion is clearly apparent. Id.

¶ 39          Here, the State alleged respondent was an unfit parent because she failed to make

       reasonable progress toward K.I.'s return during the nine-month period following the neglect

       adjudication from December 1, 2013, through September 1, 2014.              At the fitness hearing,

       evidence showed that K.I. was originally removed from respondent's care because she failed to

       take advantage of the counseling services that had been provided and continued to use marijuana.

       Christopher Black, a caseworker for Children's Home testified that from December 2013 to May

       2014, respondent was only sporadic in her completion of drug testing. He further testified that

       respondent met with a counselor but was eventually discharged due to lack of engagement.

       Michelle Roberts, respondent's caseworker between May 2014 and September 2014, reported

       that respondent only completed one drug drop during that time. Also, following her release from

       the inpatient program at White Oaks, respondent failed to enroll in any outpatient program. As

       for her random drug testing, the exhibits showed that respondent missed numerous drug drops

       during the relevant nine-month period, and of the drug drops she completed, all but one tested

       positive for marijuana.




                                                        12
¶ 40          The evidence presented shows respondent failed to comply with services or address

       issues related to the reasons why K.I. was removed from her care. During the relevant time

       period, respondent continued to use marijuana on a frequent basis, an act that initially lead to

       DCFS involvement and the loss of her son. We find the evidence was sufficient to show

       respondent failed to make reasonable progress toward K.I.'s return from December 1, 2013, to

       September 1, 2014.

¶ 41          Respondent argues that the finding of unfitness based on her failure to attend counseling

       and her use of marijuana was erroneous because the court never ordered counseling and her

       marijuana use was insignificant. We disagree with both claims.

¶ 42          First, individual counseling was court ordered. The original dispositional order of June

       14, 2012, included a requirement that respondent submit to a psychological examination

       arranged by DCFS or its designees and "follow all recommendations made." A psychological

       evaluation was conducted and referred to in the permanency review hearing report submitted to

       the trial court on June 6, 2013.       Specifically, the psychological evaluation recommends

       individual counseling for substance abuse, mental health and parenting issues. Thus, whether the

       trial court explicitly ordered individual counseling is irrelevant. Respondent was ordered to

       follow the recommendations of the psychological evaluation which instructed respondent to seek

       individual counseling as a requirement to address the issues that resulted in K.I.’s removal and

       improve her parenting skills.

¶ 43          Second, respondent's marijuana use is not an irrelevant or insignificant factor in

       determining fitness in this case. The evidence demonstrates that respondent's marijuana use was

       a primary issue that led to the removal of her child. Respondent cites, In re J.J., 201 Ill. 2d 236

       (2002), in support of her argument that substance abuse alone cannot be used as a basis for


                                                       13
       termination. However, that case is inapplicable here. In re J.J. involved a claim of habitual

       drunkenness which is not the basis for the petition to terminate in this case. Moreover, the

       reviewing court in In re J.J. found insufficient evidence to support a finding of habitual

       drunkenness and a failure by the trial court to specify the time period. In re J.J., 201 Ill. 2d at

       251-52. Here, the time period was clearly outlined, and the evidence showed that during that

       relevant period respondent failed to participate in counseling as recommended and failed

       multiple drug tests, both of which were relevant to the initial removal of K.I. Thus, the trial

       court's finding of unfitness for failure to make reasonable progress toward the return of K.I. was

       not against the manifest weight of the evidence.

¶ 44                                                      II

¶ 45          Respondent claims that the trial court erred in admitting her counseling records from

       Children's Home (State’s Exhibit No. #3) without requiring a witness to lay the proper

       foundation.

¶ 46          Section 2.1 of the Adoption Act provides that the Adoption Act "shall be construed in

       concert with the Juvenile Court Act of 1987 [(Juvenile Court Act) (705 ILCS 405/1-1 et seq.

       (West 2012)]." 750 ILCS 50/2.1 (West 2012); In re Yasmine P., 328 Ill. App. 3d 1005, 1009

       (2002). A fitness hearing under the Adoption Act is a continuation of the abuse, neglect or

       dependency proceedings under the Juvenile Court Act. In re Precious W., 333 Ill. App. 3d 893,

       901 (2002). Thus, the hearsay exception in section 2-18(4)(a) of the Juvenile Court Act is

       applicable in a fitness hearing brought under the Adoption Act. In re Yasmine P., 328 Ill. App.
3d at 1009; see also In re Precious W., 333 Ill. App. 3d at 901 (appellate court specifically

       rejected respondent's argument that health care records were inadmissible in a fitness hearing

       brought under the Adoption Act.)


                                                       14
¶ 47          Section 2-18(4)(a) of the Juvenile Court Act provides that that certified records of

       hospitals and public or private agencies concerning a condition, act, occurrence or event relating

       to a minor in an abuse, neglect or dependency proceeding shall be admissible as proof of the

       condition, act, occurrence or event. 705 ILCS 405/2-18(4)(a) (West 2012). This provision

       allows such records to be admitted at trial without the additional foundational requirements of

       the business records exception to the hearsay rule. See Ill. S. Ct. R. 236 (eff. Aug. 1, 1992).

¶ 48          In this case, the trial court found the records were not specifically made for court

       purposes in that they described what occurred during counseling sessions and mental health

       sessions concerning a condition relating to the adjudication petition.            The records were

       authorized by Children's Home and its agents based on recommendations in the neglect

       proceeding. Thus, the respondent’s counseling records were properly admitted in accordance

       with section 2-18(4)(a) of the Juvenile Court Act. See In re Precious W., 333 Ill. App. 3d at 901.

¶ 49                                                     III

¶ 50          Respondent also argues that it was an abuse of discretion for the trial court to deny her

       motion for expert witness fees.

¶ 51          In both capital and noncapital criminal cases, the trial court may order payment for expert

       witnesses on behalf of indigent defendants. In re E.S., 246 Ill. App. 3d 330, 335 (1993).

       However, proceedings under the Juvenile Court Act are civil in nature, and the general rules of

       civil practice apply. Id. Unlike section 113-3(d) of the Code of Criminal Procedure of 1963

       (725 ILCS 5/113-3(d) (West 2012)), there is no provision in the Code of Civil Practice that

       allows for the payment of expert witnesses on behalf of indigent defendants. Whether to pay for

       an expert witness is a decision that lies within the trial court’s sound discretion. Id. at 336.




                                                         15
¶ 52          In this case, respondent has cited no authority for her proposition that juvenile court

       matters are similar to criminal matters and allow the payment of expert witnesses for defendants

       who are unable to pay. We therefore find respondent’s argument unpersuasive. See Ill. S. Ct. R.

       341(h)(7) (eff. Jan. 1, 2016) (requiring citation to authority); see also Charter Bank v. Eckert,

       223 Ill. App. 3d 918, 928-29 (1992) (failure to cite relevant authority in support of a bare

       argument will not merit consideration of the issue on appeal).

¶ 53          Even if authority had been provided, respondent failed to demonstrate how she was

       prejudiced by the denial of her motion for expert witness fees. At the hearing on August 26,

       2015, respondent argued that she needed the expert to show the significance of the drug tests,

       how the tests were performed, the qualifications of the testers, and the reliability of the tests.

       The question before the court, however, was whether respondent made reasonable progress

       during the nine-month period. The chain of evidence or the reliability of the drug tests was not

       at issue. A forensic testing expert could offer no opinion regarding respondent’s missing drug

       drops or her failure to participate in counseling. Thus, the expert respondent requested would

       have had no bearing on the outcome of the case.

¶ 54                                                  IV

¶ 55          Respondent contends that the trial court abused its discretion in denying her oral motion

       to exclude evidence because the witnesses and exhibits had not been disclosed in pretrial

       discovery.

¶ 56          It is well settled that a party may not request to proceed in one manner at trial and then

       contend on appeal that the requested course of action was in error. People v. Lucas, 231 Ill. 2d
169, 174 (2008). Excluding evidence not disclosed pursuant to discovery should be resorted to

       only when a recess or continuance would be ineffective. People v. Nelson, 92 Ill. App. 3d 35, 45


                                                      16
       (1980). Failure to seek a continuance waives a claim of error based on surprise. People v.

       Visgar, 120 Ill. App. 3d 584, 589 (1983). A trial court’s decision whether to allow evidence or

       whether to impose a discovery sanction is reviewed for an abuse of discretion. In re D.T., 212
Ill. 2d 347, 356-57 (2004). Any error in failing to compel discovery is harmless where it does

       not affect the outcome in the trial court. Hadley v. Snyder, 335 Ill. App. 3d 347, 351 (2002).

¶ 57           At the beginning of the adjudicatory hearing on the petition, the trial court requested the

       exhibit list, and respondent objected, arguing it should have been produced at the pretrial

       hearing. The State responded that it had been disclosed. Counsel for respondent then admitted

       that she had the records and stated that she was only objecting to the witnesses that had not been

       disclosed. Thus, respondent affirmatively waived any claim of a discovery violation as to the

       exhibits by acknowledging that she was only complaining about the witnesses. See Lucas, 231
Ill. 2d at 174.

¶ 58           Her argument that the trial court abused its discretion in allowing the witnesses to testify

       is also unavailing. The trial court confirmed that Christopher Black was going to testify about

       the period during which he was respondent’s caseworker from December 1, 2013, to May 2014.

       Respondent’s counsel then stated that she was not surprised that Black would be testifying but

       would have preferred a pretrial witness list from the State. However, respondent did not request

       a remedy for failing to disclose that witness or the other witnesses. Thus, she waived any claim

       of error based on surprise. See Hadley, 335 Ill. App. 3d at 351.

¶ 59           Even if the witnesses had been excluded, the remaining evidence was sufficient to

       support the trial court’s finding of a lack of progress.        The records and reports showed

       respondent failed to participate in counseling, missed numerous drug drops, failed most of the




                                                       17
       drug tests that she completed and continued to use marijuana on a frequent basis. Any error in

       allowing the witnesses' testimony was harmless.

¶ 60                                                   V

¶ 61          Respondent next complains that the trial court erred in allowing K.I.’s foster mother to

       give a statement at the best interest hearing because the petition was filed under the Adoption

       Act, which does not allow for foster parents to be heard in court proceedings.

¶ 62          Respondent acknowledges that the Juvenile Court Act affords a foster parent a right to be

       heard by the court (705 ILCS 405/1-5(2)(a) (West 2012)) but ignores section 2.1 of the Adoption

       Act which provides that the Adoption Act shall be construed in accordance with the Juvenile

       Court Act (750 ILCS 50/2.1 (West 2012)). Thus, contrary to respondent’s claim, the trial court

       did not abuse its discretion in allowing the foster mother to describe K.I.’s general well-being or

       explain his attachment to the foster family.

¶ 63                                                   VI

¶ 64          Last, respondent argues that the trial court's finding that it was in K.I.'s best interest to

       terminate her parental rights was against the manifest weight of the evidence. Specifically, she

       maintains that the court erred in failing to make an oral or written finding that the State proved

       its case by a preponderance of the evidence.

¶ 65          A trial court's ruling that a parent is unfit does not automatically mean that it is in the

       child's best interest to terminate parental rights. In re B.B., 386 Ill. App. 3d 686, 698 (2008).

       Still, during the best interest hearing, "the parent's interest in maintaining the parent-child

       relationship must yield to the child's interest to live in a stable, permanent, loving home." In re

       S.D., 2011 IL App (3d) 110184, ¶ 34. In determining a child's best interest, the trial court is

       required to consider the following statutory factors of the Juvenile Court Act in light of the


                                                       18
       child's age and developmental needs: (1) the child's physical safety and welfare, including food,

       shelter, health, and clothing; (2) the development of the child's identity; (3) the child's familial,

       cultural, and religious background and ties; (4) the child's sense of attachment, including love,

       sense of security, sense of familiarity, continuity of affection of the child, and least disruptive

       placement for the child; (5) the child's wishes and goals; (6) the child's community ties, including

       church, school, and friends; (7) the child's need for permanence; (8) the uniqueness of every

       family and child; (9) the risks related to substitute care; and (10) the preferences of the persons

       available to care for the child. 705 ILCS 405/1-3(4.05) (West 2012). The court may also consider

       the nature and length of the relationship that the child has with his or her present caregiver and

       the effect a change in placement would have on the child's emotional and psychological well-

       being. In re S.K.B., 2015 IL App (1st) 151249, ¶ 48. The State must show by a preponderance

       of the evidence that termination of parental rights is in the child's best interest. In re Curtis W.,

       2015 IL App (1st) 143860, ¶ 53. We will not disturb a trial court's determination that it is in the

       child's best interest to terminate parental rights unless the ruling is against the manifest weight of

       the evidence. Id. ¶ 54.

¶ 66          At the conclusion of the best interest hearing, the trial court discussed the factors on the

       record before stating that it was in K.I.’s best interest to terminate respondent’s parental rights.

       The court also entered a written order finding that it was in the best interest of the minor that

       respondent’s rights be terminated. Thereafter, the trial court signed a written order entitled

       “Dispositional Order Terminating Parental Rights,” which stated that following review of

       reports, testimony and argument, the court found that it was in the best interest of K.I. to

       terminate the parental rights of respondent. Thus, the record demonstrated that the court applied




                                                        19
       the best interest factors present in section 1-3(4.05) of the Juvenile Court Act. No necessary

       finding was missing.

¶ 67          Respondent appears to argue that there is a statutory requirement that the court use the

       words “preponderance of the evidence” when making a best interest finding. However, she has

       cited no authority to support that argument. An appellant must cite authority in support of her

       argument, and failure to do so results in waiver on appeal. See Ill. S. Ct. R. 341(h)(7) (eff. Jan.

       1, 2016) (requiring citation to authority); Eckert, 223 Ill. App. 3d at 928-29. Moreover, there is

       no indication in the record that the trial court did not know or apply the proper burden of proof in

       determining the best interest of K.I.

¶ 68          We further conclude that the trial court's finding that the State had proven by a

       preponderance of the evidence that it was in K.I.’s best interests to terminate respondent's

       parental rights was not against the manifest weight of the evidence. As the trial court noted, there

       was significant evidence that K.I. had a strong bond with his foster family. He was close to his

       foster mother. He turned to her for comfort, showed spontaneous physical affection toward her,

       and said that he loved her. K.I. also developed a close relationship with his four foster siblings

       and was happily integrated with his foster family. The caseworker testified that the foster family

       took K.I. to his doctor’s appointments, provided food and clothing, and supported K.I. with a

       loving home. Further, K.I. was six years old at the time of the hearing and had been living with

       his foster family for three years. Thus, it is likely a change in placement would negatively

       impact his emotional and psychological well-being. Although respondent largely focuses on her

       own progress on services, the child's best interest is paramount during the best interest hearing.

       See In re B.B., 386 Ill. App. 3d at 697-98. We cannot say that the trial court's ruling that it was




                                                       20
       in K.I.’s best interest to terminate respondent's parental rights was against the manifest weight of

       the evidence.

¶ 69                                            CONCLUSION

¶ 70          The judgment of the circuit court of Peoria County is affirmed.

¶ 71          Affirmed.




                                                       21